J-S17029-22

                              2022 PA Super 193




 IN THE INTEREST OF: J.C.                 :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: J.C.                          :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 2114 EDA 2021

              Appeal from the Order Entered August 19, 2021
    In the Court of Common Pleas of Monroe County Juvenile Division at
                      No(s): CP-45-JV-0000171-2019


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

CONCURRING OPINION BY BOWES, J.:                FILED NOVEMBER 17, 2022

      I agree with my learned colleagues’ decision to vacate the dispositional

order and reverse the adjudication of delinquency.       I write separately to

emphasize that this case does not concern the juvenile court’s subject matter

jurisdiction, which I believe the majority infers by discussing situations where

the Juvenile Act expressly vested original jurisdiction in criminal courts. As

the majority highlights, there are specific instances where the legislature

placed original jurisdiction in the criminal court. However, this is not one of

those cases. Rather, this appeal implicates the narrow question concerning a

court’s authority to render a given decision in exercising its subject matter

jurisdiction.   Specifically, the issue is whether the juvenile court had the
J-S17029-22



authority to accept J.C.’s admission1 to corruption of minors when the offense

applies specifically to actors “the age of eighteen years and upwards.”2 See

18 Pa.C.S. 6301(a)(1)(i). More importantly, presuming that the juvenile court

did, in fact, lack the authority to accept J.C.’s admission, may we grant relief

sua sponte?3

       For the reasons explained, infra, I believe we can address the dispositive

issue sua sponte because J.C.’s admission to the commission of corruption of

minors is void ab initio insofar as the juvenile court was not empowered to

____________________________________________


1 An admission is the juvenile court corollary to a guilty plea and therefore
cannot be accepted unless the court confirms “that the admission is
knowingly, intelligently and voluntarily made.” Pa.R.J.C.P. 407(A)(1)(a); see
also Rule 407 comment(“The admission colloquy is similar to a guilty plea
colloquy in criminal court; however, the juvenile court judge has special
responsibilities under the Juvenile Act in providing a balanced attention to the
protection of the community, the imposition of accountability for delinquent
acts committed, and the development of competencies to enable juveniles to
become responsible and productive members of the community.”).

2 As the majority aptly observes, the Commonwealth’s delinquency petition
alleged that J.C. committed aggravated indecent assault, indecent assault,
and open lewdness, but the Commonwealth subsequently agreed to nolle
prosse those charges in return for the juvenile’s admission to corruption of
minors, which was designated amended count one in the delinquency petition.
See N.T. Adjudicatory Hearing, 7/7/21, at 31.

3 Neither J.C., the Commonwealth, nor the juvenile court recognized that,
based upon the elements of corruption of minors, a juvenile can never be
adjudicated delinquent for that offense. The Majority characterized this
situation as a “legal impossibility,” and differentiated it from the issue of
evidentiary insufficiency. See Majority Opinion at 14, n.18. In my view, legal
impossibility and insufficient evidence are coterminous concepts insofar as
both principles concern the Commonwealth’s impossible burden of proving the
elements of corruption of minors.        Neither implicates subject matter
jurisdiction.

                                           -2-
J-S17029-22



accept an admission to an offense that is impossible for a child to commit.

See e.g., Commonwealth v. McIntyre, 232 A.3d 609, 616 (Pa. 2020) (issue

implicates legality “given that a trial court is not empowered . . . to sentence

an individual for a non-existent criminal offense.”). Accordingly, I respectfully

concur.

      First, I observe that the juvenile court’s subject matter jurisdiction over

the delinquency proceedings is unassailable.           The traditional concept of

subject matter jurisdiction, “[a]lso termed jurisdiction of the subject matter”

concerns the court’s authority to consider cases of a given nature and grant

the type of relief requested. See Black’s Law Dictionary 857, 1413 (7th ed.

1999) (emphasis omitted).      The Courts of Common Pleas have unlimited

original jurisdiction except where a statute or rule has vested exclusive

original jurisdiction in another Pennsylvania court. See 42 Pa.C.S. § 931(a);

see also Const. art. V, § 5 (“There shall be one court of common pleas for

each judicial district (a) having such divisions and . . . (b) having unlimited

original jurisdiction in all cases except as may otherwise be provided by law.”).

It is beyond cavil that “[t]his general grant of authority extends to juvenile

delinquency   matters,   among     many     others.”       Pennsylvania   Juvenile

Delinquency Benchbook (2018), at 3.4.

      The Juvenile Act applies exclusively to, inter alia, “[p]roceedings in

which a child is alleged to be delinquent or dependent.” The act defines a

delinquent child as “[a] child ten years of age or older whom the court has

found to have committed a delinquent act and is in need of treatment,

                                      -3-
J-S17029-22



supervision or rehabilitation.” 42 Pa.C.S. at § 6302.        In this situation, a

delinquent act “means an act designated a crime under the law of this

Commonwealth,” other than murder. Id. (emphasis added). As the majority

observes, since the enactment of the 1995 amendments to the Juvenile Act,

the definition has not included enumerated violent offenses committed by a

fifteen-year-old child (1) with a deadly weapon or (2) who has been previously

adjudicated delinquent of an enumerated offense.4 Id.

       Thus, in these specified situations, “the Juvenile Act vests original

jurisdiction in the criminal courts . . . .” Commonwealth. v. D.S., 903 A.2d

582, 584 (Pa.Super. 2006)(quoting Commonwealth v. Cotto, 753 A.2d 217,

219 (2000)). This principle is also ensconced in the Juvenile Act’s provisions

regarding the transfer of matters to criminal courts for prosecution.

       (e) Murder and other excluded acts.—Where the petition
       alleges conduct which if proven would constitute murder, or any
       of the offenses excluded by paragraph (2)(ii) or (iii) of the
       definition of “delinquent act” in section 6302 (relating to

____________________________________________


4As the High Court explained in Commonwealth v. Cotto, 753 A.2d 217,
219 (Pa. 2000)),

       Prior to the amendments, those serious felonies initially came
       within the jurisdiction of the juvenile courts, subject to
       certification and transfer to adult court. The 1995 amendments
       reflect a legislative judgment that the most serious violent felonies
       should be treated in the same manner as murder charges, i.e., as
       adult crimes in adult court, at least in the first instance.

Thus, the 1995 amendments explicitly excluded the enumerated offenses from
the jurisdiction of the juvenile courts specifically because of the violence innate
in the crimes.

                                           -4-
J-S17029-22


      definitions), the court shall require the offense to be prosecuted
      under the criminal law and procedures[.]

42 Pa.C.S. § 6355(e) (emphasis in original).

      Our High Court explained that “the Legislature has deemed [these]

crimes so heinous” that it removed the offenses from the definition of

delinquent act and conferred presumptive jurisdiction to the criminal court.

Commonwealth v. Ramos, 920 A.2d 1253, 1258 (Pa.Super. 2007).

Accordingly, where an offense is excluded from the definition of a delinquent

act, the charges may be transferred or filed directly in criminal court. See

Cotto, supra at 219-20.

      Instantly, the Commonwealth’s delinquency petition alleged that fifteen

year-old J.C. committed several delinquent acts, i.e. a “crime[s ]under the law

of this Commonwealth” that are not specifically excluded from the statutory

definition of delinquent act due to their heinous nature. Hence, it is beyond

argument that the juvenile court had subject matter jurisdiction to confront

the Commonwealth’s delinquency petition, rule on the merits of the matters

at hand, and, if the allegations are proven beyond a reasonable doubt,

adjudicate J.C. delinquent and craft an appropriate disposition best suited for

the child’s treatment and consistent with the public interest. Clearly, there is

no jurisdictional issue in this case.

      By invoking the legal framework addressed in Cotto, supra, Ramos,

supra, and D.S., supra, the majority intimates that the juvenile court lacked

subject matter jurisdiction in this case. Our High Court in Cotto upheld the

constitutionality of the Juvenile Act’s provisions permitting the criminal

                                        -5-
J-S17029-22



prosecution of a juvenile who was fifteen years old when he committed two

armed robberies. In upholding the criminal court’s express jurisdiction in this

situation, the Supreme Court reasoned,

             The fact that the legislature chose in the past to
      presumptively extend the benefits of the juvenile system to older
      juveniles charged with armed robbery and other serious violent
      offenses does not act as a constitutional restraint upon it to make
      a different judgment in response to changing societal conditions.
      It is no less the legislature's prerogative now to limit those
      benefits than it was to extend them in the first place.

Id. at 224. Hence, the High Court recognize that the legislature carved explicit

exceptions that removed specific violent offense from the jurisdiction of the

juvenile courts.

      Similarly, in Ramos, supra at 1258, this Court observed that a criminal

court had exclusive and presumptively proper jurisdiction over a seventeen-

year-old’s prosecution for armed robbery because the offense was expressly

“excluded from the Juvenile Act’s definition of a delinquent [act.]”        We

reasoned, “despite the fact that Appellant was seventeen at the time he

committed his offenses, because he committed the predicate offense of

robbery while possessing a deadly weapon, his crimes were not considered

delinquent acts.” Id. Thus, “[the a]ppellant’s charges were directly filed with

the criminal court where original exclusive jurisdiction vests and is

presumptively proper.” Id.

      Finally, in D.S., we applied the express legislative exception to the

definition of delinquent act to reverse a trial court’s refusal to transfer a

                                     -6-
J-S17029-22


fifteen-year-old to criminal court for the prosecution of aggravated assault and

robbery with a deadly weapon. Again, we reiterated, “[a]s amended in 1995,

the Juvenile Act vests original jurisdiction in the criminal courts for specified

violent felonies...committed by minors aged fifteen or older who use a deadly

weapon in the commission.” D.S., supra at 584 (quoting Cotto, supra at

217).     Hence, we concluded, “Because the offenses do not qualify as

“delinquent acts,” [the] offenses must be prosecuted under the criminal law

and procedures.” Id. at 586.

        While the majority acknowledges that corruption of minors is not one of

the enumerated violent offenses that the legislature decided should be

prosecuted in a criminal court, it relies upon legal authority that discusses that

precise situation and implies that because it is impossible for a juvenile to

commit corruption of minors, the juvenile court lacked subject matter

jurisdiction in this case. See e.g., Majority Opinion at 13-14 (“[I]t logically

follows that crimes that can only be committed by adults do not fall within the

class of offenses subject to a juvenile adjudications under the [Juvenile]

Act.”); Majority Opinion at 14, n.18 (relying upon In re D.S., supra, for the

proposition “where juvenile court lacked subject matter jurisdiction, all

juvenile proceedings that took place so far were legally invalid”); Majority

Opinion at 16 (“The instant case presents a unique and rare situation because

a juvenile can never be adjudicated delinquent for a crime under the Crimes

Code, notwithstanding one excluded by 6302, which, by its very definition,


                                      -7-
J-S17029-22


can only apply to adult perpetrators.”).     This rationale blurs the juvenile

court’s subject matter jurisdiction with its legal authority to accept J.C.’s

admission to an offense that was impossible for the juvenile to commit.

       The majority’s reliance upon In re R.A., is equally unavailing. That case

concerns whether a juvenile court had statutory authority to issue a protective

order pursuant to 18 Pa.C.S. § 4954, when that provision of the Pennsylvania

Crimes Code related to “Any court with jurisdiction over any criminal

matter[.]” Recognizing the obvious differences between juvenile courts and

criminal courts, we concluded, “the Legislature expressly limited the power to

issue protective orders under § 4954 to courts with jurisdiction over criminal

matters [and] because the juvenile court did not have jurisdiction over a

criminal matter at the time that it issued the protective order, it lacked

statutory authority to issue the order.”    Id. at 1224.    I do not share my

colleagues’ view that this relatively straight-forward principle bears upon the

juvenile court’s statutory authority over the juvenile petition in the case at

bar.

       Thus, while it was patent legal error for the court to accept J.C.’s

admission to an offense that was impossible for a juvenile to commit, the fact

that J.C. admitted to the offense did not divest the juvenile court of subject

matter jurisdiction. Regardless of the elements of the offense, corruption of

minors is “an act designated a crime under the law of this Commonwealth”

and because the offense was not specifically excised from the definition of a


                                      -8-
J-S17029-22


delinquent act, jurisdiction does not rest in the criminal court.    42 Pa.C.S.

§ 6303 (defining delinquent act). Thus, to the extent that the import of the

majority’s rationale sounds in subject matter jurisdiction, we cannot simply

renounce the juvenile court’s jurisdiction over the juvenile delinquency

proceeding because the offense that J.C. eventually admitted to committing

included an element that is impossible to prove in a juvenile court.

      As the juvenile court’s subject matter jurisdiction over the delinquency

proceedings is irrefutable, I next address whether we can raise the juvenile

court error under the rubric of an “illegal sentence” when juvenile court’s do

not impose sentences or punishments. Juvenile delinquency involves a two-

step process: (1) whether the juvenile committed a delinquent act and is need

of treatment, supervision or rehabilitation; and (2) the appropriate disposition

to serve those needs. See 42 Pa.C.S. § 6341(b) (Finding of delinquency); 42

Pa.C.S § 6352(a) (Disposition of delinquent child) (“If the child is found to be

a delinquent child the court may make any of the following orders of

disposition determined to be consistent with the protection of the public

interest and best suited to the child's treatment, supervision, rehabilitation

and welfare[.]”). Thus, while it is well ensconced that this Court will address

an illegal sentence sua sponte, it is less obvious whether this principle applies

to juvenile dispositions, which are designed to balance the protection of

public’s interest with the treatment, supervision, and rehabilitation of the




                                      -9-
J-S17029-22


juvenile. Hence, this dynamic presents an ill-fitting analogy comparing the

delinquency adjudication to an illegal sentence.5

       Nevertheless, in light of our Supreme Court’s decision in McIntyre,

supra, I agree with the majority’s ultimate conclusion that we may address

the underlying issue sua sponte, albeit for reasons that do not interweave

principles of subject matter jurisdiction. I summarize the High Court’s holding

in McIntyre, as follows. McIntyre was convicted of failing to register as a sex

offender    under    Megan’s      Law      III,   which   was    subsequently     deemed

unconstitutional     in   its   entirety     because      the   legislature   utilized   an

unconstitutional process to enacted it. McIntyre filed a PCRA petition raising

unrelated claims of error, which was denied on the merits. He appealed to

this Court, where he asserted for the first time that his conviction and

sentence could not stand on an unconstitutional statute.                We affirmed the

denial of PCRA relief, finding the novel issue waived pursuant to Pa.R.A.P. 302

because McIntyre failed to present the claim to the PCRA court.

       Interpreting McIntyre’s claim as falling under the classification of an

illegal sentence, our Supreme Court reversed our determination, found the

statute void ab initio, and granted relief. Critically, in deeming the issue non-


____________________________________________


5 An apt sentencing analogy would involve the legality of the disposition, i.e.,
whether the juvenile court exceeded its statutory authority in imposing
probation, community service, the submission of DNA samples and
fingerprints, and the directive to undergo a sexual offender evaluation.
Instantly, none of the components of J.C.’s disposition exceeds the juvenile
court’s authority.

                                            - 10 -
J-S17029-22


waivable, the McIntyre Court reasoned, “there was no validly-enacted

criminal statute on which the Commonwealth could base Appellant's

conviction.” McIntyre, supra at 619. Phrased differently, the Supreme Court

concluded that the “illegality” arose from the trial court proceeding on an

inherently defective statute.

      Just as our High Court determined that the trial court in McIntyre

lacked authority to impose a sentence, the juvenile court lacked the statutory

authority to accept J.C.’s admission to committing corruption of minors

because it was legally impossible for a juvenile to commit that offense. Thus,

in the same manner that the Supreme Court deemed McIntyre’s conviction

and sentence void ab initio in correcting the predicate error despite waiver

under Rule 903, I believe that the juvenile court’s acceptance of J.C.’s

admission to corruption of minors was inherently defective and facially invalid

insofar as the offense cannot be committed by a minor. Thus, we may address

the juvenile court’s error sua sponte and grant relief. See e.g., McIntyre,

supra at 616 (issue concerns legality “given that a trial court is not

empowered . . . to sentence an individual for a non-existent criminal offense.”)

      Accordingly, while I disagree with the portion of the majority’s rationale

that sounds in subject matter jurisdiction, for the reasons explained above, I

concur with the decision to address the trial court error sua sponte, vacate the

dispositional order, and reverse the adjudication of delinquency.




                                     - 11 -